

	

		II

		109th CONGRESS

		1st Session

		S. 1793

		IN THE SENATE OF THE UNITED STATES

		

			September 29, 2005

			Mr. Bingaman (for

			 himself, Mr. Specter,

			 Mr. Nelson of Nebraska,

			 Mr. Harkin, and Mr. Rockefeller) introduced the following bill;

			 which was read twice and referred to the Committee on Commerce, Science, and

			 Transportation

		

		A BILL

		To extend certain apportionments to primary

		  airports.

	

	

		1.Extension of

			 apportionmentsSection

			 47114(c)(1)(F) of title 49, United States Code, is amended by striking

			 and 2005 each place it appears in the text and in the heading

			 and inserting , 2005, and 2006.

		

